 534DECISIONS OF NATIONALLABOR RELATIONS BOARDMueller Brass Co., a Subsidiaryof U.V.Industries,Inc.andUnitedSteelworkersofAmerica,AFL-CIO-CLC. Case 26-CA-4666January 21, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn August 9, 1973, Administrative Law JudgeSidney Sherman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filedexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2 of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below,and hereby orders that Respondent,Mueller Brass Co.,a subsidiaryof U.V.Industries,Inc.,Fulton,Mississippi, its officers,agents, suces-sors,and assigns,shall take the action set forth in thesaid recommended Order, as so modified.1.Delete the words"or for giving testimonyunder the Act" from paragraph 1(a) of the recom-mended Order.2.Substitute the attached notice for that of theAdministrative Law Judge.iRespondent has excepted to certaincredibilityfindingsmade by theAdministrativeLaw Judge.It is the Board'sestablished policy not tooverrule anAdministrativeLaw Judge's resolutions with respect tocredibilityunless theclear preponderance of all of the relevantevidenceconvincesus that theresolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544, enfd. 188 F 2d 362 (C A 3, 1951). We have carefullyexaminedthe recordand find no basis for reversing his findings.2We do not adopt the Administrative Law Judges conclusion thatRespondent's suspension of Rogers violated Sec 8(a)(4) of the Act. WhileRogers gavetestimonyin the prior unfairlabor practice proceedingagainstRespondent(204 NLRB No. 105),there is insufficient evidence in this casethat histestimony in factsupplied a motive forhis suspensionWe shallamend the recommendedOrder accordingly.Member Jenkins,for reasons expressedby the Administrative LawJudge,wouldfind that Respondent's suspensionof Rogersalso violated Sec.8(a)(4) of the ActAs towhetherRespondentadditionallyviolatedSec.8(a)(1)bysupervisorCartels remarks to Stockton, the AdministrativeLaw Judgefailedto specificallycreditStockton's testimony overthe denialof Carterthat suchconversation occurred. Accordingly, MemberJenkins is unable todetermine whether such conversation did in fact occur For this reasonMember Jenkins agrees that this allegation of the complaint should bedismissed and not for the reason offeredby theAdministrative Law Judge,namely, that such remarks, if they didin fact occur,constituted nothingmore than a conversational gambit.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsAct gives all employ-ees these rights:To engagein self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all these things.WE WILL NOT do anything that interferes withthese rights.WE WILL NOT create the impression that we areengaging in surveillance of the union activities ofour employees.WE WILL NOT suspend or otherwise discrimi-nate against employees for engaging in unionactivityon behalf of United Steelworkers ofAmerica, AFL-CIO-CLC, or any other union.WE WILL compensate James Roy Rogers forany earnings lost by him as a result of hissuspension on March 8. 1973.MUELLER BRASS CO., ASUBSIDIARY OF U.V.INDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)This is an official notice andmustnot be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,CliffordDavis Federal Building,Room 746, 167 North Main Street, Memphis,Tennessee 38103, Telephone 901-534-3161.DECISIONSIDNEY SHERMAN,AdministrativeLaw Judge: Theinstant chargewas served onMarch 10, 1973,1 theiAll dateshereinafterare in 1973,unless otherwise indicated208 NLRB No. 76 MUELLER BRASS CO.complaint issued on April 20, and the case was heard onJune 5 and 6. The issues litigated related to allegedviolations of Section 8(a)(1). (3). and (4). After the heanngbriefs were filed by Respondent and the General Counsel.2Upon the entire record,3 the following findings andrecommendations are made:1.JURISDICI'IONRespondent is a corporation, engaged at Fulton,Missis-sippi, in the manufacture of copper tubing. During the 12months preceding the issuance of the complaint, Respon-dent, in the course and conduct of its business, sold andshipped goods valued in excess of $50,000 directly to out-of-State points outside the State of Mississippi and duringthe same period it received goods, products, and materialsvalued in excess of $50,000 directly from out-of-Statepoints.ItisFound that Respondent is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATIONINVOLVEDUnited Steelworkers of America,AFL-C1O-CLC, here-in called theUnion,isa labor organization within themeaning of Section 2(5) of the Act.III.THE MERITSThe pleadings raise the following issues:1.WhetherRespondent created the impression ofsurveillance of union activity?2.WhetherRespondent interrogated an employeeabout his union activity.3.Whether Respondent suspended Rogers because ofhis union activity and for giving testimony under the Act.A.Sequence of EventsThe instant plant has about 350 production andmaintenance employees who work on 3 separate shifts. TheUnion has been trying to organize them since 1971. Havinglost a representation election in September 1971 (Case 26-RC-4079), the Union started a new campaign in thesummer of 1972. Also, about that time it filed a charge withthe Board alleging violations of Section 8(a)(1) and (3) byRespondent. A complaint issued and a hearing thereon washeld before Judge Boyls in January 1973. At that hearing,Rogers testified for the General Counsel in support of oneof the 8(a)(3) allegations of the complaint. On March 8,Rogers was suspended and was not permitted to return towork until March 13. On March 16, an election was heldon a new petition by the Union? On March 28, JudgeBoyls issued her decision in the prior complaint case,2There were also submitted after the heanng certain stipulations, whichhave been received in evidence as Court's Exh.1, 2(a), and (b). See the orderof June 25.aFor corrections o, the transcript,see the order of July 194The result was inconclusive,the final outcome hinging on the535finding certain violations of Section 8(a)(1) and (3), whichfindings were affirmed by the Board on June 28.5B.Discussion1.Background evidence of union animusRogers' prounionsentimentswere admittedly known tomanagement.Not only had he testified in the priorcomplaint case that he was a member of the Union'sorganizing committee but the instant record shows that hedistributed prounion literature in the plant, wore unionbuttons and signs, and successfully solicited 20 to 30 of hisfellow employeesto sign unioncards.Moreover, in theprior complaint case the Board made the followingfindings on the issue of Respondent's animustoward theUnion, in general, and toward Rogers, in particular.1.That Respondent's plant manager, Lymburner, wasaverse to organization of the employees by the Union.2.ThatRespondent's industrialrelationsmanager,Gregory, told an employee in September 1972, that Rogers'name wason the desk of every employerin the area as a"union pusher" and that, if he lost his job with Respon-dent, he would be unable to get another in the area.3.That in September 1972, Gregory told anotheremployee, after displaying some union cards, that Respon-dent knew what was going on and that Union adherentswould have difficulty obtaining jobs with other, areaemployers.4.That Respondent'ssuspensionand ultimate dis-charge of an employee,Blanton,for soliciting for theUnion was unlawful .6Finally, at the instant hearing, there was uncontradictedtestimony, which is credited, that about March1,generalforeman Stamper and foreman Gunter, called a meeting ofemployees, at which the two supervisors spoke against theUnion; that Respondent's president, Kullander, struck thesame note in a speech delivered to a group of employeesabout midnight on March 5; and that at these meetingsRogers spoke up, taking sharp issue with the viewsexpressed by management.2.The 8(a)(1) issuesThere was no contradiction of the testimony of employeeStockton, and it is found, that in the fall of 1972, in aconversation with Personnel Manager Gregory, the latterremarked that he had heard that Stockton had beenlending his car to other employees for the purpose ofattending union meetings. This remark tended to create theimpression that Respondent was aware of the identity ofthose attending such meetings, as well as of the fact thatStockton was providing them with transportation. By thusresolution of challengesby the Union, which werestill pending before theBoard at the time of the instant hearings 204 NLRB No. 105.6An allegation that another employee was also discriminatorilydischarged was dismissed in the prior case. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDcreating the impression of surveillance of union activity.Respondent violated Section 8(a)(1) of the Act.73.The suspension of RogersAs to the events precipitating Rogers' suspension, asynthesis of the testimony of Rogers, Gunter, and Stampershows the following:Rogers worked as a machine operator on the "midnightshift" from 11 p.m. to 7 a.m., under the immediatesupervision ofGunter,who reported to Stamper. OnMarch 4, Rogers had been so employed about 15 months,during which time he had missed 21 days for variousreasons, including illness. The night of March 4, his wifecalled the plant to report him sick. He reported for work at11 p.m. the next night. Soon thereafter, Rogers attendedthemeeting addressed by President Kullander, alreadymentioned, in which he asked the speaker some ratherprovocative questions displaying a strong prounion bias.After he returned to his work station from the meeting, hewas approached by Gunter, who engaged him in aconversation in the course of which Gunter asked him forthe name of his doctor.8 Rogers supplied the name of a Dr.Ratliff, and, in response to Gunter's query, said he had lastseen the doctor either "today" (according to Gunter) or"on a Monday" (according to Rogers). At 8 the nextmorning Gunter instructed a plant secretary, Gray, tocheck with Dr. Ratliff's office on Rogers' alleged visit.That night, having received a report from Gray that Dr.Ratliff had no recollection or record of a visit by Rogers onMarch 5,9 Gunter relayed that information to Stamper,who directed that a check be made with Rogers to verifythe name of the doctor.'O Rogers repeated his identifica-tion of the doctor and the next morning Gunter told Grayto check again with the doctor's office. Later that day Graysubmitted a report indicating that Rogers' name did notappear on the list of patients treated in the doctor's officeon the 5th. Thereupon, Stamper again directed that Gunterverify from Rogers the name of his doctor. Gunter did so,receiving the same answer from Rogers. Stamper then tookthematter up with Williams, a vice president of Respon-dent's parent, and it was decided to suspend Rogerspending investigation of an alleged violation of a plantrule,which provides for disciplinary action for falsifyingany "reports or records including personal absences,sickness ...." The next day, March 9, another call wasmade to Dr. Ratliff's office, and a report of that call7 Stockton, who worked as a janitor, testified further that in January hehad a talk with his supervisor, J Carter, about keeping the premises clean,in the course of which the witness stated that,when the Union came in "alot of this stuff will have to be changed We will have to keep it clean " Atthis point. according to Stockton, J Carter asked him how he felt about theUnion, eliciting from Stockton the rejoinder that he was for the Union. JCarter denied that there was any such conversation Even if one creditsStockton,it is clear that he first broached the matter of the Union in termsthat implied that Stockton believed that the success of the current unioncampaign was a foregone conclusion. In view of this open avowal ofconfidence in a union victory, any inquiry by J Carter about Stockton'ssympathies could have had no investigative purpose orbeenthought byStockton to have been anything more than a conversational gambitAccordingly, no violation is found here.8Gunter testifiedthat thisconversation occurred between I i p.m andmidnight, whereas Rogers' recollection was that it took place after themeeting with Kullander which, according to Rogers, was held at midnightHowever, Gunter did not specifically dispute that the Kullandermeetingshowed that, according to an associate of Dr. Ratliff, therewas no record of any visit by Rogers between 8 a.m. and 5p.m. on the 5th, nor any record of his having been thereduring "the last two months."" It was then decided tocontinue Rogers' suspension until March 13.At the hearing there was litigated at some length dustwhat Rogers told Gunter about the date of his visit to Dr.Ratliff.Rogers insisted that he said only that he believedthat he had last visited the doctor on "a Monday," whereasGunter's version was that Rogers said that he had visitedthe doctor "today," and Stamper confirmed that this waswhat was reported to him by Gunter. However, no need isperceived for resolving this conflict, since, even if onecredits Rogers' version, the record warrants a finding thatGunter understood him to be referring to March 5, as thedate of his last visit to Dr. Ratliff, and that Respondentjustifiably believed on the basis of Gray's reports that hehad not made such a visit on that date, which belief wouldnecessarily have been fortified by the final report of March9.However, this finding that Respondent was justified inbelieving that Rogers had not visited Dr. Ratliff on March5, is not dispositive of the matter. There remains to beconsidered whether this apparentmisstatementby Rogerswas the real reason for his suspension or merely a pretextto conceal discriminatory motivation.There was considerable testimony as to how it happenedthatRogers was approached by Gunter on March 5, andquestioned about his doctor. On this point, Stamper, whowas general foreman over the midnight shift, testified thaton the night of the 4th, after it was reported to him thatRogers had called in sick, the witness instructed one of hisforemen, Gunter, to ask Rogers (upon his return to work)why he was absent; that such instruction was in accordwith Stamper's usual procedure; that on the night of the5th,Gunter reported to him Rogers' reference to a medicalvisit,whereupon the witness told Gunter to check on thedoctor; and that all his supervisors have a standinginstruction to ask employees, who have reported sick,whether they were treated by a doctor, and, if the employeeindicates that such was the case,it isRespondent's practiceto verify that fact.Thus, if one is to credit Stamper, one would have to findthat it was standard, operating procedure for his foremento check on the reasons for an employee's absence and, inthe case of alleged illness, (1) to ascertain whether theemployee visited a doctor, (2) to obtain the name of suchwas already over, when he approached Rogers. Accordingly, it is found thatsuch approach was made either shortly before or shortly after midnight, butin any event after the exchange between Rogers and Kullander at themeeting in question9Resp Exh 4This report does not specify that Gray's inquiry on March 6, was limitedto the March 5 date However, a followup report by Gray (Resp Exh 5)indicates that it was so limited.10According to Gunter,this was the first such instruction from Stamperthe latter testified that he had given such an instruction the precedingnight,when Gunter allegedly notified him of Rogers' reference to DrRatliffHowever,there is no need to resolve this conflict,as there is nodispute that Stamper did give such an instruction at least twice and that thevarious attempts at verification of the visit to Dr Ratliff described abovewere in fact made.i iHowever, it was stipulated at the hearing that Rogers had in fact lastvisited Dr Ratliff on February 10 MUELLER BRASS CO.doctor, if any, and (3) to check with such doctor on thealleged visit.One would also have to find, if Stamper becredited, that the investigation of Rogers' absence onMarch 4 merely followed the foregoing, routine pattern.However, D. Smith and R. Smith, both of whom workedon the midnight shift, testified that on those occasionswhen they called in sick no inquiry was made about theirmedical treatment or the name of their doctor, andStevens, who, like Rogers, worked under Gunter, testifiedto thesameeffect.Absent any contradiction thereof, theirtestimony is credited. Moreover, although the record showsthat before March 4, Rogers had missed 21 days from workfor various reasons, including alleged illness on his part,Gunter admitted that he had never before March 5 askedRogers whether he had gone to a doctor; that he had onprevious occasions asked Rogers only "why he was sick";that Rogers had answered that "he was just sick"; and thatGunter had "taken [Rogers'] word for it" And, Gunteracknowledged that, although all 27 employees under hisdirection have missed work for variousreasons. includingillness,during the year and a half that he has been aforeman, he had checked on the cause of absence in only 3cases, other than that of Rogers, and only one of those 3employees was disciplined as a result of such investiga-tion.12While Stamper professed to recall thenames ofthree other employees who had been disciplined for falsestatements about their absences from work, it is clear fromthe foregoing, particularly Gunter's testimony, that, withregard to the employees under Stamper's supervision, thealleged, routine procedure for investigating absence's due toillnesswas not followed in the case of Rogers, himself, untilMarch 5, and was only sporadically followed with respectto the other, night shift employees.13Moreover,Gunter failed to corroborate Stamper'stestimony that it was he whoinitiatedthe interrogation ofRogers by instructing Gunter-on the night of the 4th tocheck with Rogers on the reason for his absence. On thecontrary,Gunter insisted that it was his own idea to askRogers on the 5th about his doctor and his illness i4 andthatGunter had no instructions from Stamper about thematter untilthe night of the 6th.Even more puzzling was Stamper's testimony as to whyhe regarded Rogers' apparent invention of a visit to adoctor as a violation of Respondent'sruleon falsestatements.When it was pointed out to him that Rogers'12According to Gunter,such disciplinary action occurred more than 2years before the instant hearing, but,by his own account, he had been aforeman for only 1-1/2 years. No attempt was made to explain this apparentdiscrepancyiiWilliams, a vice president of Respondent's parent, testified that hehandles industrial relations for 12,000 employees in about 120 plants, thatall his supervisors are instructed to inquire into an employee's whereaboutsduring a period of absence and to verify any information given by himWilliams added that within his experience over a periodof 25 years "severalhundred" employees ha,e been disciplined for misrepresenting the reasonfor absenteeism However, whatever light it may shed on the practices inother plants or of other supervisors.such testimony is entitled to littleweight in determining the practices or motivation of the two supervisors,Stamper and Gunter, who were alone responsiblefor setting in motion theevents leading to Rogers' suspension.Sears,Roebuck & Co,172 NLRB2222, In.1,Jamel, Inc,129 NLRB 1191, 1201 (fti 26);Federal ToolCorporation,130NLRB 210, 220-221,AlleghenyPepsi-ColaBottlingCompany v NLRB ,312 F 2d 529 (C.A 3, 1962)11Gunter explained that he chose this particular occasion to make an in-537scheduled work hours, from 11 p.m. to 7 a.m., did notcoincide with normal,professional office hours,Stamperprofessed his willingness to assume that any visit by Rogersto his doctor would have had to occur at some time after 7a.m., on the 5th. The General Counsel then attempted toelicit from Stamper.an explanation of why he deemedRogers' alleged misrepresentation about a visit to a doctorafter working hours to violate the plant rule. The followingis an excerpt from the examination that followed:Q. ... Did you have any doubt that [Rogers] wassick?ts#ssA. I did not know whether he was sick or not, Ireallydon't know.I assume he was sick.Q. . . . Did you infer from the fact that he didn'tgo to the doctor, as you discovered later, did thatcause you to believe that maybe he wasn't sick atall? Is that what you are trying to say?A.No, sir.Q.You still thought he was sick, but you keptquestioning whether he went to a doctor?A.We were questioning about his attendance, thereasons.As already noted, Stamper was the one who, by his ownaccount, initiated the inquiry into the circumstances ofRogers' absence and it is clear that he was the driving forcebehind the followup investigation and brought the matterofRogers' apparent false statement to the attention ofWilliams.Moreover, if Stamper be credited, he participat-ed with Williams in the decision to suspend Rogers onMarch 8. because of the alleged rule violation.15 Yet, as isevident from the foregoing quoted excerpt, he acknowl-edged that he persisted in investigating the reason forRogers' absence, even though he did not doubt thegenuiness of that reason, and that he did not entertain anysuch doubt even after it appeared that there had been novisit to Dr. Ratliff on March 5.In view of this,it isnot apparent what legitimate purposeStamper had in makingan issueout of Rogers' reference toa visit to his doctor.16Accordingly, it appears that Respondent's defense isdepth investigation of Rogers'alleged illness because hehad a pattern ofbeing absent on Mondays (While the recordshows such a pattern, it hadbeen established long before March 5, and Gunter failed to explain why hefirstbecame skepticalon that dateof the reason for Rogers'Mondayabsences.)15Williams testifiedthathe alone made that decision on the basis ofStamper's report. Thereisno needto resolvethis conflict,as it suffices thatStamper was the one whoat least made the decision to refer the matter toWilliams Seecases cited in fn13. above16At the hearing. Respondent's counsel took the position. in effect, thatthe question of Rogers'illness was irrelevant,since.even if he was sick, anyfalse statement about a visitto a doctorwouldstillviolatethe plant rule.This implies that therule was intendedto reach anyfalsehood, regardless ofits significance or materialityHowever, no witness testified that it had beenso construed or applied and the only realisticconstruction of such a rule isnot that it was designed to inculcate in the employeesdevotionto the truthfor its own sake but that, insofar as it related to absences, the purpose of therule was to reduceavoidableabsenteeism by penalizing concealment of thetrue reason therefor.Thus, in the case of alleged illness,the ruleis properly(Continued) 538DECISIONSOF NATIONALLABOR RELATIONS BOARDmarred by irreconcilable conflicts between Stamper andGunter as to who made the initial decision to quiz Rogersabout his medical treatment and the reason for thatdecision and by conflict between Stamper and Williams asto the degree of participation by Stamper in the decision tosuspend Rogers,as well asby Stamper's admission thatthroughout his elaborate investigation of the reason forRogers'absence he did not doubt the genuineness of theone assigned by Rogers.One is thus brought to consider the General Counsel'stheory that the sole purpose of Respondent's investigationwas to find some colorable basis for an act of reprisalagainstRogers for his prominence in the union movement.Support for that theory is found in Respondent's demon-strated animus toward the Union, the implied admissionnoted above that Respondent had caused area employersto "blacklist" Rogers, as well as other union adherents, hisconspicuous activities for the Union, including his testimo-ny in the prior case, and his confrontations with manage-mentspokesmen during the crucial preelection period overthe issues of the election.Under all the circumstances, including the absence ofany other persuasive explanation of Stamper's role in thesuspension of Rogers, the evidence is deemed to prepon-derate in favor of a finding that the true motivationthereforwas Rogers' conspicuous involvement in unionactivity, culminatingin a seriesof public exchanges withmanagementspokesmen at the height of the preelectioncampaign.17 It follows that, by suspending Rogers for thatreason,Respondent violated Section 8(a)(3) and (1) of theAct.Since hisgiving of testimony under the Act adverse to itsinterestscould not have failed to heighten Respondent'sresentment of Rogers' advocacy of the Union's cause, andto that extent contributed to the decision to suspend him, itis found that by such suspension Respondent also violatedSection 8(a)(4) of the Act.IV.THE REMEDYIthaving been found that Respondent violated Section8(a)(l), (3), and (4) of the Act, it will be recommended thatitbe required to cease and desist therefrom and takeappropriate, affirmative action, which shall include thereimbursement of Rogers for earnings lost by hint as aviewed as aimed at a misrepresentation as to the existence of such acondition,and not at any gratuitous elaboration on the nature of the illnessor the treatment received therefor Indeed,recognition that this was the truepurpose of the rule is reflected in Stamper's rejoinder in the above-quotedexcerpt that Respondent's investigation was directed at "the reasons" forRogers' absence,as well as in certain testimony by Williams,the thrust ofwhich was that Respondent's only concern in such an investigation as wasconducted here was to verify the reason for absence. (In this connection, itmay be noted that,in explainingwhyhe attached significance to Rogers'apparent misstatement about a visit to a doctor,Williams, unlike Stamper,professed to have regarded such misstatement as casting doubt on thegenuineness of Rogers' illness. However, even if that be deemed the reasonfor the part played by Williams in the instant matter, that would notexonerate Respondent.For reasons already cited,itwould still be relevantto consider the propriety of Stamper'smotive for probing into the matterand bringing it to Williams' attention)27 In this regard,it is deemed significant that, as found above,Gunter'sinitial interrogation of Rogers about his doctor occurred only moments afterthe confrontation between Rogers and Respondent's president, KullanderDue weight has been given to the rather mild penalty imposed on Rogersresult of his suspension, with interest at the rate of 6percent per annum.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.Respondent violated Section 8(a)(1) of the Act bycreating the impression of surveillance of Union activities.3.Respondent violated Section 8(a)(1), (3), and (4) oftheAct by suspending James Roy Rogers because of hisunion activities and because he had given testimony underthe Act.4.Such violations constituted unfair labor practicesaffecting commerce.Upon the above findings of fact, conclusions of law, andthe entire record in the case, and pursuant to Section 10(c)of the Act, there is hereby issued the following recom-mended:ORDER 18Respondent,Mueller Brass Co., Fulton,Mississippi, itsofficers,agents, successors and assigns,shall:1.Cease and desist from:(a)Suspending or otherwise discriminating againstemployees because of their activities on behalf of UnitedSteelworkers of America,AFL-CIO-CLC, or for givingtestimony under the Act.(b)Creating the impression of surveillance of Unionactivities of its employees.(c) In any other manner,interfering with,restraining, orcoercing its employees in the exercise of their right to self-organization,to form,join, or assist the above-namedUnion,or any other labor organization,tobargaincollectively through representatives of their own choosing,and to engage in other coricerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any or all such activities.2.Take the following affirmative action,which isdeemed necessary to effectuate the policiesof the Act:(a) In the manner prescribed in "The Remedy" section ofthe Administrative Law Judge'sDecision,make James RoyRogers whole for any loss of earnings suffered as a result ofRespondent's discrimination against him.and the unusual pains taken by Respondent to ascertain whether he had infactvisitedDr RatliffWith regard to the latter point, it must beremembered that there was pending at the time of the instant events anunfair labor practice case against Respondent,involving,inter aba, achargeimplying that Respondent had some connection with the blacklisting ofRogers by area employers because of his union activities.That circumstancewould tend to deter Respondent from taking any action against Rogers forany reason,good or bad, without at least making sure of the facts on whichitwas relying As for the mildness of the disciplinary action,Respondentadmittedly had an established policy of imposing only a few days'suspension for an initial violation of the rule against false statements, whichpolicy necessarily limited the scope of any discipline that might be imposedon Rogers without inviting a charge of disparate treatmenti" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and order,and all objections thereto shall bedeemed waived for all purposes. MUELLER BRASS CO.539(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due underthe terms of this Order.(c)Post at its place of business in Fulton, Mississippi,copies of the attached notice marked "Appendix." 19Copies of said notice. on forms to be provided by theRegional Director for Region 26, shall, after being dulysigned by Respondent's representative, be posted by itimmediately upon receipt thereof, and maintained by it fora period of at least 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that such notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 26, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.19 In the event the Board's Order is enforced by a Judgment of the"Posted Pursuant to a Judgment of the United States Court of AppealsUnited States Court of Appeals, the words in the notice reading "Posted byEnforcing an Order of the National Labor Relations Board "Order of the National Labor Relations Board" shall be hanged to read